    Case: 4:21-cv-00876-MTS Doc. #: 4 Filed: 07/27/21 Page: 1 of 2 PageID #: 39




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

OSCAR GARNER,                                        )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )           No. 4:21 CV 876 MTS
                                                     )
DANIEL KEEN, et al.,                                 )
                                                     )
                Defendants.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint and motion for leave to

proceed in forma pauperis filed by Oscar Garner, an inmate at the St. Charles County

Department of Corrections. The motion will be denied, and this case will be dismissed without

prejudice to the filing of a fully-paid complaint.

         Garner is a prisoner who, while incarcerated, has filed at least three civil actions that

were dismissed on the grounds that they were frivolous or failed to state a claim upon which

relief may be granted.1 The Prison Litigation Reform Act of 1996 provides, in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any
        facility, brought an action ... in a court of the United States that was dismissed on
        the grounds that it is frivolous, malicious, or fails to state a claim upon which
        relief may be granted, unless the prisoner is under imminent danger of serious
        physical injury.

28 U.S.C. § 1915(g). Therefore, this Court may not allow Garner to proceed in forma pauperis

in this action unless he “is under imminent danger of serious physical injury.” Id.



1
  See Garner v. Hill, No. 17-cv-51 (E.D. Wis. Jan. 13, 2017) (dismissal for failure to state a claim);
Garner v. Kirby, No. 14-cv-545 (W.D. Wis. Aug. 5, 2014) (dismissal for factual frivolousness); Garner v.
Huibregtse, No. 09-cv-301 (W.D. Wis. May 12, 2009) (dismissal for failure to state a claim based on res
judicata). See also Garner v. Esser, No. 17-cv-561 (E.D.Wis. Jul. 20, 2017) (discussing Garner’s strikes).
   Case: 4:21-cv-00876-MTS Doc. #: 4 Filed: 07/27/21 Page: 2 of 2 PageID #: 40




       In the complaint, Garner claims his constitutional rights have been violated because he

has not received certain pieces of mail that were sent to him, and certain pieces of mail he has

sent have not been received by the addressee. He claims “[t]he defendants mentioned in this case

are destroying the plaintiff’s mail intentionally at St. Charles County Jail and not allowing him to

receive mail only if it comes directly from the Court, and sometimes he [is] not receiving court

mail.” He seeks monetary relief.

       Garner’s allegations do not establish that he is under imminent danger of serious physical

injury. He therefore may not proceed in forma pauperis in this action. As a result, the Court will

deny Garner’s motion for leave to proceed in forma pauperis, and will dismiss this case without

prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that Oscar Garner’s motion for leave to proceed in forma

pauperis, Doc. [2] is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       Dated this 27th day of July, 2021.



                                                     MATTHEW T. SCHELP
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
